DETAILED ACTION
Preliminary Amendment filed on 05/27/2022 is acknowledged.  Claims 1-3 are cancelled.  Claims 4-37 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 4-24 and 36, drawn to an apparatus, classified in B01L2200/027.
II. Claim 25-35 and 37, drawn to a method, classified in C12Q1/6806.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Robert Crawford on 09/06/2022 a provisional election was made with traverse to prosecute the invention of group I, claim 4-24 and 36.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 25-35 and 37 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 4-24 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10,787,660 and claim 1-22 of U.S. Patent No. 10,233,441. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the currently patented claims expressly recite the same subject matter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ both device and methods, as recited in both sets of claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 recites “wherein the second open reservoir is between the first open reservoir and the capillary barrier”. However, such feature is not described in the instant specification. The Fig. 5 & 7 of the instant application show that wherein the capillary barrier is between the first open reservoir and the second open reservoir. Thus, claim 24 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-23 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia-Schwarz, et al. (Journal of Visualized Experiments, 2012) (Schwarz) in view of Vulto et al. (US 2012/0097272, IDS) (Vulto).
Regarding claim 4, Schwarz discloses an apparatus, comprising:
(a) a structure comprising:
(i) a first microfluidic channel (channel for LE) to guide a first liquid (LE) toward a fluid-interface region (Fig. 1, page 3, abstract);
(ii) a second microfluidic channel (channel for TE) to guide a second liquid (TE) toward the fluid interface region (Fig. 1, page 3, abstract); and
 (b) a first open reservoir connected to the first microfluidic channel (Fig. 1, page 3);
(c) a second open reservoir connected to the first open reservoir via the second microfluidic channel (Fig. 1, page 3); and
(d) a third open reservoir connected to the first microfluidic channel (Fig. 1, page 3).
Schwarz does not specifically disclose (iii) a capillary barrier to position a meniscus of the first liquid at the fluid interface region using capillary force. However, Vulto discloses a capillary barrier (phaseguide) to position a meniscus of the first liquid at the fluid interface region using capillary force (Fig. 17, par [0085]). Vulto teaches that “Until now, liquid is inserted in fluidic chambers or channels without an engineered control of the liquid/air interface. As a consequence, the capillary pressure of the system and applied actuation force is used in a non-specific manner. This leads to severe limitations of the design flexibility. Phaseguides were developed to control the advancement of the liquid/air meniscus, so that chambers or channels of virtually any shape can be wetted.” (par [0002]). “With the principle of FIG. 14, it is possible to connect two liquids together that were previously injected separately. In this case, an additional venting structure needs to be added to prevent pressure build-up. FIG.16 and FIG.17 show two concepts of liquid connection” (par [0083]). Thus, at time before the filing it would have ben obvious to one of ordinary skill in the art to incorporate a capillary barrier to position a meniscus of the first liquid at the fluid interface region using capillary force as suggested by Vulto, in order to connect LE and TE liquid together that were previously injected separately. The result is no more than predictable.
Regarding claim 5, Vulto discloses that the apparatus further comprising an escape path fluidically coupled to the fluid-interface region (Fig. 17, par [0083][0085]).
Regarding claim 6, Schwarz discloses that wherein the second open reservoir (TE) is connected to the first open reservoir (LE) via both the first microfluidic channel and the second microfluidic channel (Fig. 1, page 3).
Regarding claim 7, Schwarz discloses that wherein the first open reservoir comprises a leading electrolyte buffer (Fig. 1, page 3).
Regarding claim 8, Schwarz discloses that wherein the second open reservoir comprises a trailing electrolyte buffer (Fig. 1, page 3).
Regarding claim 9, Schwarz discloses that wherein the third open reservoir comprises an extraction buffer (same as LE) (Fig. 1, page 3).
Regarding claim 10, Schwarz discloses that wherein the first open reservoir comprises a leading electrolyte buffer for isotachophoresis (ITP) (Fig. 1, page 3); and the second open reservoir comprises a trailing electrolyte buffer for ITP (Fig. 1, page 3).
Regarding claim 11, Schwarz discloses that wherein the second microfluidic channel comprises a sample (Fig. 1, page 3).
Regarding claim 12, Schwarz discloses that wherein the sample comprises a nucleic acid (page 2, par 5).
Regarding claim 13, Schwarz discloses that wherein the nucleic acid comprises DNA (Fig. 4, page 5)
Regarding claim 14, Schwarz discloses that wherein the nucleic acid comprises RNA (Fig. 4).
Regarding claim 15, Schwarz discloses that wherein the first microfluidic channel comprises a separation buffer for ITP (Fig. 1, page 2).
Regarding claim 16, Schwarz discloses that wherein either the first open reservoir or the second open reservoir comprises an electrode (Fig. 1, page 2, par 4).
Regarding claim 17, Schwarz discloses that wherein the first open reservoir comprises a first electrode and the second open reservoir comprises another electrode (Fig. 1, page 2, par 4).
Regarding claim 18, Schwarz-Vulto discloses that wherein the first microfluidic channel comprises a leading electrolyte buffer with an edge that borders the fluid-interface region (Vulto, Fig.17, par [0085]).
Regarding claim 19, Schwarz discloses that wherein the second open reservoir is connected to the second microfluidic channel via a third microfluidic channel comprising trailing electrolyte buffer (Fig. 1, page 3).
Regarding claim 20, Schwarz discloses that wherein the third open reservoir is connected to the second microfluidic channel via the microfluidic channel wherein the first microfluidic channel comprises leading electrolyte buffer (Fig. 1, page 3).
Regarding claim 21, Vulto discloses a port positioned to release gas pressure from the fluid-interface region (Fig. 17, par [0085]). It would have been obvious to one of ordinary skill in the art to use vacuum to draw the gas.
Regarding claim 22, Vulto discloses that wherein the capillary barrier is at least in part defined by a change in a cross-sectional area, wherein the change in the cross-sectional area is sufficient to arrest flow of the first liquid at the fluid-interface region (Fig. 1, par [0085]).
Regarding claim 23, Schwarz discloses that wherein the first microfluidic channel comprises leading electrolyte buffer and the first open reservoir comprises high buffering capacity leading electrolyte buffer (Fig. 1, page 2, par 5).
Regarding claim 36, Schwarz discloses an apparatus, comprising:
(a) a structure comprising:
(i) a first microfluidic channel (channel for LE) to guide a first liquid toward a fluid-interface region (Fig. 1, page 3, abstract);
(ii) a second microfluidic channel (channel for TE) to guide a second liquid toward the fluid interface region (Fig. 1, page 3, abstract); and
 (b) a first open reservoir connected to the first microfluidic channel, wherein the first open reservoir or the first microfluidic channel comprise leading electrolyte buffer (Fig. 1, page 3); and
(c) a second open reservoir connected to the first open reservoir via the second microfluidic channel (Fig. 1, page 3).
Schwarz does not specifically disclose (iii) a capillary barrier to position a meniscus of the first liquid at the fluid interface region using capillary force. However, Vulto discloses a capillary barrier (phaseguide) to position a meniscus of the first liquid at the fluid interface region using capillary force (Fig. 17, par [0085]). Vulto teaches that “Until now, liquid is inserted in fluidic chambers or channels without an engineered control of the liquid/air interface. As a consequence, the capillary pressure of the system and applied actuation force is used in a non-specific manner. This leads to severe limitations of the design flexibility. Phaseguides were developed to control the advancement of the liquid/air meniscus, so that chambers or channels of virtually any shape can be wetted.” (par [0002]). “With the principle of FIG. 14, it is possible to connect two liquids together that were previously injected separately. In this case, an additional venting structure needs to be added to prevent pressure build-up. FIG.16 and FIG.17 show two concepts of liquid connection” (par [0083]). Thus, at time before the filing it would have ben obvious to one of ordinary skill in the art to incorporate a capillary barrier to position a meniscus of the first liquid at the fluid interface region using capillary force as suggested by Vulto, in order to connect LE and TE liquid together that were previously injected separately. The result is no more than predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797